PER CURIAM:
This is an appeal of the district court’s decision affirming the decision of the bankruptcy court approving a Stipulation to Compromise Controversy over the objection of a creditor of the Debtor’s estate, appellant McMaster. In his brief, appellant states the issue here as follows: “Did the bankruptcy court err in overruling an objection and approving a settlement of an adversary proceeding [brought by the Trustee against the Debtor] that effectively allowed the Debtor to purchase his discharge?”
The bankruptcy court approved the settlement because it was the Trustee’s best business judgment that the settlement be approved. We find no basis in the record for questioning the Trustee’s judgment. Appellant’s argument that the district court’s decision should be reversed on the ground that the bankruptcy court erred in overruling appellant’s objection is merit-less.
AFFIRMED.